Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Judges, § 9*—when judge of a City Court of another county may sit as judge of Superior Court of CooJc county. The judge of a City Court outside of Cook county may sit as judge of the Superior Court of Cook county in the trial of an action against Cook county to recover appraiser’s fees. 2. Counties, § 40*—when president of board of county com/inissioners may appoint appraisers. Where the board of county commissioners of a county adopts a resolution directing and authorizing its president to appoint and name persons to appraise and inventory all the personal property and effects of a certain institution, such resolution being in connection with the transfer of the institution to the State board of administration which had requested a detailed inventory of all the property, the president may appoint persons as expert building appraisers to appraise the buildings of the institution. 3. Contbacts, § 382*—when evidence as to rate of compensation admissible. In an action against a county to recover compensation for services in appraising property, defendant cannot complain of the admission of evidence of an agreement between plaintiff, on the one hand, and the president of defendant’s board of county commissioners (by whom plaintiff was employed) and a committee, on the other, as to the rate of compensation, where, under the common counts of plaintiff’s declaration he would be entitled to recover on a quantum meruit which, the evidence shows, would give him a larger amount than he claimed or was awarded by the jury. 4. Customs and usages, § 26*—when evidence inadmissible. In an action against a county to recover for services rendered in appraising property, evidence as to the customary manner of making an appraisal of such property is properly excluded where plaintiff had made the appraisal in conformity to the method prescribed by the board of county commissioners by which he was employed. 5. Counties, § 40*—when resolution does not confer on president of board of county commissioners power to malee contract. A resolution of a board of county commissioners that its president be and is directed and authorized to name and appoint a certain number of persons who shall inventory and appraise certain property and shall be paid out of a certain fund, does not confer on him the power to make a contract. 6. Municipal cobpobations, § 172*—when estopped to question right to compensation for services. Where a municipality has power to contract for services and such services have been rendered and it has accepted the benefits thereof, it is estopped to claim that the person rendering them is not entitled to compensation, and is liable for the reasonable value of such services. 7. Counties, § 2*—when authorised to employ appraisers. A county has power to employ appraisers to appraise its property. 8. Counties, § 71*—when appropriation valid. A resolution of a board of county commissioners providing for .the payment of the cost of the inventory and appraisal of a certain county institution out of the building • fund of such institution is valid. 9. Contracts, § 384*—when evidence sufficient to support verdict. In an action against a county to recover for services rendered in appraising property, evidence examined and held to support a verdict for plaintiff. 10. Payment, § 24*—when matter of defense. Payment is a matter of defense, and in the absence of evidence it will be presumed that it has not been made.